Electronically Filed
                                                         Supreme Court
                                                         SCPW-18-0000325
                                                         24-APR-2018
                                                         08:15 AM




                          SCPW-18-0000325

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  DAVID BARTLEY LEAS, Petitioner,

                                 vs.

 THE HONORABLE GALE L.F. CHING, Judge of the Family Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                 CRYSTAL WAITKUS LEAS, Respondent.


                         ORIGINAL PROCEEDING
                        (FC-D NO. 16-1-1014)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner David Bartley Leas’s

petition for writ of mandamus, filed on April 10, 2018, the

documents attached thereto and submitted in support thereof, and

the record, it appears that, based on the record presented and

the current state of the family court proceedings, petitioner

fails to demonstrate that he is entitled to an extraordinary writ

to prevent irreparable and immediate harm from the family court’s

October 17, 2017 order denying the motion to disqualify counsel,
and petitioner has alternative means to seek relief.     See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999); Wong v.

Fong, 60 Haw. 601, 604, 593 P.2d 386, 389 (1979).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, April 24, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2